UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6270



JOHN RICKIE CRITE,

                                              Plaintiff - Appellant,

          versus


JOHN B. HATFIELD, JR.; STEVE COLE; RICK J.
MCCURRY; W. P. RIGGS, Sergeant,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. William L. Osteen, Sr.,
District Judge. (CA-96-818-2)


Submitted:   July 22, 1998                 Decided:   August 6, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Rickie Crite, Appellant Pro Se.      John B. Hatfield, Jr.,
HATFIELD & HATFIELD, Greensboro, North Carolina; Debra C. Graves,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina;
Susan D. Moore, COUNTY ATTORNEY’S OFFICE, Greensboro, North Caro-
lina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying him

relief on his 42 U.S.C. §§ 1985, 1986 (1994) complaint. We have

reviewed the record and the district court's opinion accepting the

magistrate judge's recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court, deny

Appellant’s motion to appoint counsel, and deny Appellant’s motion

to stay the case. Crite v. Hatfield, No. CA-96-818-2 (M.D.N.C. Jan.

29, 1998). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2